Citation Nr: 1515135	
Decision Date: 04/08/15    Archive Date: 04/21/15

DOCKET NO.  13-05 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a higher initial disability rating (or evaluation) in excess of 30 percent for coronary artery disease (CAD) status post stent placement.

2.  Entitlement to an earlier effective date than August 31, 2010 for a 30 percent disability rating (or evaluation) for service-connected CAD.  

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Snabb, Associate Counsel
INTRODUCTION

The Veteran, who is the appellant, had active service from February 1967 to February 1971, which included a tour of duty in the Republic of Vietnam from August 1967 to August 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which granted service connection for CAD with a 30 percent rating effective August 31, 2010 (the date of change in law adding ischemic heart disease as a presumptive herbicide-related disease).  The Board has reviewed the Veteran's physical claims file, as well as the electronic files on the "Virtual VA" system and Veterans Benefits Management System (VBMS), to ensure a complete review of the evidence in this case.  

On the VA Form 9 (Appeal to the Board of Veterans' Appeals), the Veteran contends that he is no longer employable due to the CAD.  In consideration thereof, the Board finds that the claim for a TDIU has been raised in the context of the initial rating appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that a TDIU claim is part of a rating claim when the TDIU claim is raised by the record).  Accordingly, the issue of entitlement to a TDIU has been added to the present appeal. 

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the entire initial rating period, the Veteran's service-connected CAD was manifested by dyspnea at 5 to 7 METs.

2.  The Veteran filed a claim of service connection for CAD on May 27, 2011.

3.  The date of receipt of claim for service connection for CAD was within one year of the change in law on August 31, 2010, consequently August 31, 2010 is the earliest possible effective date for the grant of service connection for CAD.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 30 percent for CAD are not met for the entire initial rating period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.104, Diagnostic Code (DC) 7005 (2014).

2.  The criteria for an earlier effective date than August 31, 2010 for the grant of service connection for CAD are not met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110, 7104 (West 2014); 38 C.F.R. §§ 3.102, 3.151, 3.155, 3.159 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
When an initial rating appeal or earlier effective date appeal comes before the Board following a decision to grant service connection and assign an initial rating and assign an effective date for service connection, no additional VCAA notice is required.  Courts have held that, once service connection is granted and the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date); 38 C.F.R. § 3.159(b)(3)(i) (stating that there is no duty to provide VCAA notice upon receipt of a NOD). 

As discussed below, the resolution of the Veteran's appeal for an earlier effective date turns on the law as applied to the undisputed facts regarding the dates of receipt of claim and date entitlement arose.  As this appeal turns on a matter of law, further assistance, such as the further procurement of records, would not assist the Veteran with the claim.  Consequently, no further notice or development under the VCAA is warranted for this appeal.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).

Regarding VA's duty to assist in claims development, in August 2012 the RO provided the Veteran with a VA examination for the CAD.  The VA examiner took a thorough and accurate history of the residuals of the CAD from the Veteran, including history of onset, diagnosis, report of symptomatology and impairment, and treatment.  The VA examiner considered the Veteran's subjective complaints as related to current symptomatology and its effects on daily life and occupational impairment, and performed a thorough examination.  The VA examiner also reviewed the claims file.  In consideration of the foregoing, the Board finds that the VA examiner had adequate facts and data regarding the history and condition of the CAD.  There is neither allegation nor indication of a material change in the CAD since the last VA examination.  For these reasons, the Board finds that the August 2012 examination report is adequate for deciding the initial rating appeal. 

Post-service treatment records adequately identified as relevant to the appeal have been obtained and are associated with the record.  The RO has obtained VA Medical Center (VAMC) treatment records and Social Security Administration (SSA) records.  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal, and no further development is required to comply with the duty to assist in developing the facts pertinent to the appeal.  In view of the foregoing, the Board will proceed with appellate review.

Disability Rating Legal Criteria

Disability ratings for each service-connected disability are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).  

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing regulations include 
38 C.F.R. §§ 4.1 and 4.2 (2014), which require the evaluation of the complete medical history of a veteran's condition. 

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

In an appeal for a higher original rating after an initial award of service connection, all the evidence submitted in support of a veteran's claim is to be considered.  In initial rating cases, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2.

Disability Rating Analysis for Coronary Artery Disease

The Veteran was initially assigned a 30 percent rating for service-connected coronary artery disease, status post stent placement under DC 7005.  A 30 percent rating is prescribed when there is evidence of workload of greater than 5 METs but not greater than 7 METs which results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  38 C.F.R. § 4.104, DC 7005. 

In order for the Veteran to receive the next higher rating of 60 percent under DC 7005, the evidence must show the manifestations of the cardiac disability more closely approximate more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  38 C.F.R. § 4.104, DC 7005.  

The Veteran contends that the CAD causes shortness of breath and limited physical activity.  Consequently, the Veteran contends that he is entitled to a higher disability rating.

After reviewing the lay and medical evidence of record, the Board concludes that the weight of the evidence is against finding that the disability picture associated with the CAD more closely approximates the schedular criteria for a higher disability rating.  VAMC treatment records dated in July 2010 note ejection fraction of 64 percent.  VAMC treatment records dated in August 2010 note left ventricle ejection fraction is 55/60 percent.  The August 2012 VA examination report notes that the Veteran has not had congestive heart failure.  The August 2012 VA examination report records an interview-based METs test conducted in August 2012 found that the Veteran experienced dyspnea at 5 to 7 METs and that an April 2012 echocardiogram showed left ventricular ejection of 66 percent.  The August 2012 VA examiner notes that the Veteran no longer experiences angina but reports shortness of breath after exertion; however, the VA examiner notes that the Veteran's doctors suspect allergies cause the shortness of breath.  VAMC treatment records dated in April 2014 note that the Veteran reports that he develops chest pain once per day and experiences generalized fatigue.  The VAMC doctor opines that these symptoms are more consistent with a musculoskeletal cause.  VAMC treatment records dated in April 2014 note left ventricle ejection fraction is 59 percent.  This evidence weighs against finding that the disability picture more closely approximates a rating higher than the assigned 30 percent for the entire initial rating period.

The Board finds that the evidence of record, lay and medical, shows that the disability picture associated with the CAD is commensurate with the schedular criteria for a 30 percent rating throughout the rating period.  The record does not show acute congestive heart failure; workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; and throughout the initial rating period left ventricular dysfunction ejection fraction is not between 30 to 50 percent (rather, it is recorded as between 55 to 66 percent).  Thus, the Board finds that a rating in excess of 30 percent is not warranted under DC 7005 for CAD. 
  
For these reasons, the Board finds that a preponderance of the evidence is against the appeal for an initial rating in excess of 30 percent for CAD and the appeal must be denied.  Because the preponderance of the evidence is against the appeal, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107;
 38 C.F.R. §§ 4.3, 4.7.

Extraschedular Referral Analysis

The Board has considered whether the initial rating appeal warrants referral for consideration of an extraschedular rating under 38 C.F.R. § 3.321.  Under 
Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, it must be determined whether the disability picture is such that the schedular criteria are inadequate, i.e., whether there are manifestations or impairment that are not encompassed by the schedular criteria.  If those criteria are adequate, the analysis does not need to proceed any further.

In this case, the Board does not find any symptoms or functional impairment that are not already encompassed by the schedular 30 percent rating under DC 7005.  The Veteran's dyspnea at 5 to 7 METs is specifically contemplated in the schedular criteria for a 30 percent rating under DC 7005.  The Veteran's reported shortness of breath after exertion has been attributed to allergies rather than CAD and the reported chest pain and general fatigue have been attributed to a musculoskeletal cause.  For these reasons, the schedular rating criteria are adequate to rate the Veteran's service-connected CAD, and no extraschedular referral under 38 C.F.R. § 3.321(b) for this disability is warranted.      

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.

Earlier Effective Date Legal Criteria

Except as otherwise provided, the effective date of an evaluation and award for pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

Different statutory and regulatory provisions apply depending on whether the claim is an original claim or one for increased compensation.  See 38 C.F.R. §§ 3.400(b)(2)(i), 3.400(o)(2).  As the effective date issue on appeal for CAD stems from a disagreement with an initial rating following the grant of service connection, the provisions for earlier effective dates for increased ratings do not apply.  See Rice v. Shinseki, 22 Vet. App.447, 453-54 (2009).

A "claim" is defined as a formal or informal communication, in writing, requesting a determination of entitlement, or evidencing a belief in entitlement to a benefit and VA is required to identify and act on informal claims for benefits.  38 C.F.R. §§ 3.1(p),  3.155(a) (2014); see also Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  Pursuant to 38 C.F.R. § 3.155, any communication or action indicating intent to apply for one or more VA benefits, including statements from a veteran's duly authorized representative, may be considered an informal claim.  Such an informal claim must identify the benefit sought.  38 C.F.R. § 3.1(p) defines application as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See also Rodriguez v. West, 189 F.3d 1351 (Fed. Cir. 1999).  The date of receipt of a claim is the date on which a claim, information, or evidence is received by VA.  38 C.F.R. § 3.1(r) (2014).

Generally, if the award of compensation is due to a liberalizing change in the law or an administrative issue, the effective date of the award shall be fixed in accordance with the facts, but shall not be earlier than the date of the change in the law.  See
 38 U.S.C.A. § 5110(g); 38 C.F.R. §§ 3.400(p), 3.114(a).  There are exceptions to this rule, however, which allow for retroactive payments.  If the claim is reviewed on the initiative of VA or by request of the veteran/claimant within 1 year from the effective date of the law or VA issue, then the proper effective date is the same date the change of law went into effect.  38 C.F.R. § 3.114(a)(1).  If a claim is reviewed on the initiative of VA or by request of the veteran/claimant more than one year after the effective date of the law, the effective date will be one year prior to the date of administrative review or veteran/claimant request if the veteran met all of the requirements for eligibility as of the date of the liberalizing law.  38 C.F.R. 
§ 3.114(a)(2), (3).

Earlier Effective Date for Coronary Artery Disease

On the February 2013 VA Form 9 (Appeal to the Board of Veterans' Appeals), and the December 2014 Informal Hearing Presentation, the Veteran contends that he is entitled to an earlier effective date of August 30, 2008 for the grant of service connection for CAD.  The Veteran contends the effective date of August 30, 2008 is warranted because he had a heart attack on August 30, 2008, and since the heart attack he can not function as he did before the heart attack.

The Veteran's claim for service connection for CAD was received by VA on May 27, 2011.  In an October 2011 rating decision, the RO granted service connection for CAD on the basis of presumptive exposure to herbicides during active service in the Republic of Vietnam, with an effective date of August 31, 2010 (the date of the change in law).   

On August 31, 2010, VA amended 38 C.F.R. § 3.309(e) to add certain additional diseases to the list of diseases associated with herbicide exposure, including ischemic heart disease.  Ischemic heart disease specifically included CAD.  See 
75 Fed. Reg. 53,202.  Ischemic heart disease and CAD are both rated under the schedular criteria at 38 C.F.R. § 4.104, DC 7005 for arteriosclerotic heart disease (coronary artery disease).  The August 2012 VA examiner assessed that the Veteran's CAD was ischemic in nature.

The Veteran's claim for service connection for CAD was received on May 27, 2011, within one year of August 31, 2010 (the effective date of the addition of ischemic heart disease to the list of diseases associated with herbicide exposure).  Consequently, rather than a grant of service connection effective May 27, 2011 (the date the claim was received) the Veteran was granted the earlier effective date of August 31, 2010 (the date of the change in law).  The effective date can not be earlier than the date of the change in law.  See  38 U.S.C.A. § 5110(g); 38 C.F.R. 
§§ 3.400(p), 3.114(a).  

For these reasons, the Board finds that entitlement to a 30 percent initial rating for CAD arose August 31, 2010, the date of the change in law.  The date of the receipt of the original claim is May 27, 2011, within one year of August 31, 2010; therefore, the effective date of the initial 30 percent rating is August 31, 2010.  
38 C.F.R. § 3.114(a)(1).     


ORDER

An initial rating in excess of 30 percent for service-connected CAD is denied.

An earlier effective date than August 31, 2010 for service connection for CAD is denied.


REMAND

Entitlement to a TDIU

The issue of entitlement to a TDIU has been added to the current appeal.  See Rice, 22 Vet. App. at 447.  In this case, the Veteran contends, on the February 2013 VA Form 9 (Appeal to the Board of Veterans' Appeals), that he is unemployable due to the CAD.  The Board finds the evidence has reasonably raised a claim for a TDIU in conjunction with the CAD rating appeal; therefore, a remand is required prior to adjudication of the claim for a TDIU.  The Veteran has not been provided adequate notice under the duty to notify requirements of the VCAA of the requirements to substantiate TDIU, nor has the AOJ addressed TDIU in the first instance.  

Accordingly, the issue of entitlement to TDIU is REMANDED for the following actions:

1.  The AOJ should send the Veteran additional VCAA notice as to the issue of entitlement to TDIU, conduct any necessary development, and adjudicate this issue.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

2.  If any benefit sought on appeal remains denied, the Veteran and representative should be furnished with a supplemental statement of the case, and should be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


